PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/818,592
Filing Date: 20 Nov 2017
Appellant(s): Cho et al.



__________________
Ryan M. Swank
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

No withdrawn rejections.

No new grounds of rejection.

(2) Response to Argument

Appellant argues (Brief, page 7, para. 2 through page 9 para. 2) that the rejection of claim 1 over Nagami in view of Kwak is improper because the Examiner made a conclusionary statement of obviousness, failing to clearly articulate the reasons the claimed invention would have been obvious and to present a full and reasoned explanation of the rejection and failing to provide evidentiary support for the claimed benefits.
In response, the Examiner disagrees. Relevant portions of the figures of Nagami are annotated for convenience below.

    PNG
    media_image2.png
    1052
    1082
    media_image2.png
    Greyscale

As shown in the annotated portions of Figs. 5 and 1 above, Nagami explicitly shows the claimed “conductive layer” with the “plurality of penetration openings” and the claimed “insulating layer” with the “plurality of a penetration holes.” As shown in the annotated portions of Figs. 1 and 6, Nagami further explicitly shows the claimed “penetration hole set having multiple ones of the penetration holes,” (see Annotated figures below, most specifically Figs. 6(g)-(h)).
The feature required by claim 1 which is Nagami is silent to is the “penetration hole set” being located in a “single one of the penetration openings” (i.e. “multiple one of the penetration holes being 

    PNG
    media_image3.png
    562
    728
    media_image3.png
    Greyscale
  
The Examiner has provided in the rejection of claim 1 that it would have been obvious to choose the first illustrated possible configuration because one of ordinary skill in the art would easily recognize that the patterning for the first possible configuration would be simpler and would result in improved alignment in patterning the insulation layer PAS. There are two patterning steps for SC as disclosed by 
Regarding the patterning of the conductive layer MTL, one of ordinary skill in the art would readily recognize that patterning a larger opening is simpler because it is well understood in the art that the challenges of patterning increase with smaller pattern features. These challenges include but are not limited to reduced mask and pattern resolution, more expensive processing requirements or sequences, and even pattern collapse. By choosing the first possible configuration illustrated above the patterning of MTL would be simplified. 
Regarding the patterning the insulating layer PAS, Nagami further discloses that “penetration hole(s)” in the insulating layer PAS must be smaller than “penetration opening(s)” in the conductive layer MTL to avoid contact between conductive layer MTL and sealing material SL (see [0061]). Patterning four penetration holes in a single penetration opening (first possible configuration as shown above) would help to avoid contact between conductive layer MTL and sealing material SL due to reduced risks of misalignment during masking and etching steps. Any ordinary artisan would readily understand that patterning penetration holes in insulating layer PAS would likely involve: depositing a blanket PAS layer, applying a mask over the blanket PAS layer exposing the regions of PAS where penetration holes are to be formed, and then etching the exposed portions of the PAS layer to form the penetration holes. If the mask is misaligned to an extent that the exposed regions of the mask overlap with an edge of the penetration opening(s) in the conductive layer MTL, then the etched holes in insulating layer PAS will expose conductive layer MTL and result in the contact between MTL and SL which Nagami makes explicit in the cited paragraph [0061] is to be avoided. It can be easily be envisaged that applying the masks for the four penetration holes in a single larger penetration opening (as illustrated in the first possible configuration above) would result in a smaller chance of misalignment as 
It is further noted that there would be no clear benefit to choosing the second possible configuration. This is because there is no indication that the presence of the conductive layer MTL at sealing contact holes SC is related to the function of SC whatsoever. Rather, SC can be formed in regions entirely devoid of the conductive layer MTL (see [0059], which recites “In the Embodiment 1…SC are formed in a region other than positions at which to form the metal layer MTL”). It is only when the layout of the device is such that conductive layer MTL is in a location requiring sealing contact holes SC where MTL must be etched (see [0061], which recites “when a planar electroconductive film, etc. is to be formed in the region at which at which the sealing material SL is formed, a first contact hole” in MTL is formed). In other words, MTL simply needs to be partially removed when it is in a position corresponding with a required sealing contact hole SC in order to allow for the sealing layer SL to penetrate to the substrate SUB1 (see [0059], which recites SC “passes through the protective film PAS and reaches the surface of the first substrate SUB1…and upon sealing the sealing material SL is tightly secured to the glass substrate with the sealing material SL in direct contact with the glass substrate”). Accordingly, there is no indication of any significance to functionality or benefit of having additional portions of the conductive layer MTL between the penetration holes in the “penetration hole set,” as would result from the second possible configuration above.
Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to modify Nagami by having the “penetration hole set” in a single “penetration opening” for the reasons articulated above and in the rejection of claim 1: to provide for simpler patterning of the conductive layer MTL and easier alignment in the patterning of the insulating layer PAS. This reasoning is well within the knowledge of one of ordinary skill in the art and is further 

Appellant argues (Brief page 9, para. 3 through page 11, para. 2) that the Examiner has failed to describe why a plurality of penetration holes in a single penetration opening would reduce the risk of misalignment as opposed to a single penetration hole because multiple penetration holes would have a “larger overall area…than a single penetration hole” and therefore would increase the risk of or inherently cause direct contact between the sealant SL and the conductive layer MTL. 
In response, the examiner disagrees. Specifically, it is respectfully note that Nagami explicitly recites “a group of rectangular shapes shown in FIG. 6(g) or a group of circular shapes shown in FIG. 6(h) may be formed as a substitute for one sealing contact hole SC of an identical area” [emphasis added]. Accordingly, Appellant’s arguments about the penetration hole set having a “larger overall area” than a single penetration hole or the penetration opening in the conductive metal layer MTL are purely speculative and counter to the teachings of the reference.  
It is further noted that Appellant appears to be conflating the question of having single penetration holes as compared to having multiple penetration holes (i.e. “penetration hole sets”) with the question of the “penetration hole set” corresponding to a single penetration opening as compared to each penetration hole of the “penetration hole set” corresponding to a single penetration opening (see illustrations of first and second possible configurations above). The Examiner notes, that as discussed in detail above, the primary reference explicitly teaches the “penetration hole set” (i.e. Appellant’s “multiple penetration holes”) as shown in Figs. 6(g) and 6(h) and related text. As set forth in the rejection and further discussed above, the motivation provided is a motivation to dispose the “penetration hole set” in a single “penetration opening,” not a motivation to provide the “penetration hole set” itself. Accordingly, Appellant’s arguments against the motivation as it relates to providing “multiple penetration holes” (i.e. the “penetration hole set”) are moot because no motivation has been 

Appellant argues (Brief page 10, para. 3 through page 10, para. 2) that “the allegation that it would ‘be easier to align four small holes in a single large opening than to align four small holes in four small openings,’” made by the Examiner “apparently ignores any unwanted reduction in bonding strength by the sealant SL that would result from such a proposed modification.”
In response, the Examiner disagrees. Specifically, it is first noted that the primary reference itself explicitly discloses the embodiment having the “four small holes,” i.e. the claimed “penetration hole set.” Accordingly, the motivation Appellant cites regarding the ease of alignment was not presented as a rationale to modify Nagami to have a penetration hole set. Rather, the motivation cited was to modify the penetration hole set as being disposed into a single penetration opening (i.e. the first possible configuration, as illustrated and described above). 
Appellant’ assertions that the “four smaller penetration holes” (e.g.  Fig. 6(g)-(h) of Nagami) would have a smaller bonding strength than one larger penetration hole (e.g. Figs. 6(a)-(f) of Nagami) amounts to an assertion that a nonpreferred embodiment is a teaching away from a broader disclosure. It has been held, however, that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. see MPEP 2123.

Appellant argues (Brief page 11, para. 3) that “the risk of misalignment is unsubstantiated, and is wholly imagined by the Examiner” because “Nagami does not discuss the reduction of any risk of misalignment” and further “fails to provide one of ordinary skill with any reason to modify Nagami to reduce the alleged ‘risk’.” 
or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as discussed in more detail above, the ordinary artisan would have readily recognized and easily understood the benefits of disposing the “penetration hole set” in a “single penetration opening” in consideration of the patterning steps performed to fabricate the device. Therefore, the obviousness of the modification of Nagami is not compromised by the fact that Nagami does not discuss risk of misalignment.

Appellant argues (Brief page 11, para. 3) that “no explanation is provided by the Examiner as to why the proposed modification of the device of Nagami would ‘allow for simpler patterning of the conductive layer’” because it has not been made clear if “the proposed modification contemplate[s] fewer sealing contact holes SC in the metal layer MTL.” 
In response, the Examiner disagrees. Specifically, the rejection makes clear that the proposed modification includes disposing the “penetration hole set” in a single “penetration opening,” i.e. having “fewer sealing contact holes SC in the metal layer MTL.” The rejection of claim 1 recites:
Although it is not made explicit by Nagami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have “multiple ones of the penetration holes being located in a single one of the penetration openings," (i.e. having the penetration hole set in PAS (Nagami: see Fig. 6g-h) within a single opening in layer MTL) in order to allow for simpler patterning of the conductive layer and easier alignment in the patterning step of PAS, thereby reducing risk of misalignment and direct contact between the sealant SL and the conductive layer MTL (see [0061]) [emphasis added] (see page 4 of Office Action mailed 9/15/2020)
In combination with the patterning benefits easily ascertainable by the ordinary artisan (discussed in more detail above), the proposed modification and the motivation to make said modification have been made clear.

Appellant argues (Brief page 11, para. 4) that the remaining prior art of record “does not support the conclusory statements that form the basis of the rejections” because the remaining prior art, e.g. Kwak, shows a single penetration hole corresponding to a single penetration opening. 
In response, the examiner disagrees. Specifically, in the current rejection, Kwak is not relied upon to teach a “penetration hole set,” nor is it relied upon to teach the “penetration hole set” being disposed within a single “penetration opening.” Kwak is merely cited in the current rejection to teach the presence of a “buffer layer” in addition to the “insulating layer,” and the penetration holes being through the buffer layer as well as the insulating layer. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Kwak does not contemplate or suggest a “penetration hole set” any manner similar to that disclosed by Figs. 6(g)-(h) of Nagami; Kwak only discloses single penetration holes in the manner of Nagami Figs. 6(a)-(f). Accordingly, Kwak provides no further relevant evidence to weigh as it relates to 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAUREN R BELL/Primary Examiner, Art Unit 2816               
10/22/2021

                                                                                                                                                                                         Conferees:
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816                                                                                                                                                                                                        Zandra Smith

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.